Citation Nr: 1630648	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, which granted service connection for erectile dysfunction, with an initial noncompensable rating, effective May 14, 2011.  The Veteran appealed the noncompensable rating and the current appeal ensued.  


FINDING OF FACT

At no point during the period under appeal has the Veteran's erectile dysfunction been manifested by deformity of the penis with loss of erectile power.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.115b, Diagnostic Code 7522 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice requirement applies to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board. 

Regarding the claim of entitlement to an initial compensable rating for the service-connected erectile dysfunction, the Board notes that it arose from the Veteran's disagreement with the initial evaluation following the grant of service connection for this disability by the RO in the appealed January 2012 rating action.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the above-cited initial claim.  The Veteran's post-service, and VA treatment reports are of record.  

In addition, VA examined the Veteran in May 2011 to determine the current severity of his service-connected erectile dysfunction.  This examination report has been associated with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was thorough and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examination was adequate for purposes of assigning a rating to the above-cited service-connected disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds that no further assistance is warranted.  VA may proceed with the consideration of his initial rating claim decided in the analysis below.  

Erectile Dysfunction 

The Veteran seeks an initial compensable rating for service-connected erectile dysfunction.  After a brief discussion of the laws and regulations pertaining to an initial rating claim, the Board will address the above-cited disability.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an appeal stems from the initial assignment of a disability rating, such as with the issue of entitlement to an initial compensable rating for service-connected erectile dysfunction, consideration of the entire time period involved is required, and must contemplate "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, such as in the claim for an increased disability rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran seeks an initial compensable disability rating for his service-connected erectile dysfunction.  The RO has identified the disability on appeal as erectile dysfunction associated with prostate cancer and it has been evaluated for rating purposes under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The RO's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power" indicates that the Veteran's specific disability is not addressed in the Rating Schedule, and that the service-connected erectile dysfunction has been rated by analogy to penis deformity with loss of erectile power.  38  C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  

In every instance where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  
38 C.F.R. §§ 4.31.  

The Board finds that the preponderance of the evidence of record is against an initial compensable disability rating for service-connected erectile dysfunction because there is no evidence of any actual penile deformity.  (See VA examination dated in May 2011).  The May 2011 VA genitourinary examination indicated that  ejaculation is absent.  The likely cause of the erectile dysfunction was prostate cancer.  There were no abnormalities on examination of the penis.  

Absent evidence of penile deformity, a compensable rating is not assignable for erectile dysfunction or sterility under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable (zero percent) rating for the service-connected erectile dysfunction is proper pursuant to 38 C.F.R. § 4.31.  

As the schedular ratings are established to reflect the average impairment of industrial capacity in civil occupations, the service-connected erectile dysfunction to this extent is not shown to warrant a compensable rating under any other regular Diagnostic Codes.  

The Board further notes that, by a January 2012 rating decision, the RO granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).  Although he does not receive a compensable disability rating on a schedular basis, he does receive special monthly compensation benefits for loss of use of a creative organ.  Id.  

There is no basis for staged rating(s) pursuant to Fenderson for service-connected erectile dysfunction.  Rather, the symptomatology associated with the above-cited disability is essentially consistent and fully contemplated by the assigned noncompensable disability rating assigned.  

The United States Court of Appeals for Veterans Claims (Court) in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson  v. McDonald, at 1365-66.  In the instant case, the Veteran is currently service connected for ischemic heart disease, evaluated as 30 percent disabling, diabetes mellitus, evaluated as 20 percent disabling, residuals, prostate cancer, status post radiation, evaluated as 20 percent from March 3, 2011, and 100 percent from August 26, 2014, in addition to the erectile dysfunction.  His combined rating is 60 percent from March 3, 2011 and 100 percent from August 26, 2014.  None of the Veteran's complaints with regard to the aforementioned disabilities are exceptional or unusual or not contemplated by the schedular rating criteria.  A combined extraschedular rating would not be for consideration during this portion of the appellate period (from May 14, 2011, to August 25, 2014).  Thus, referral for consideration of the assignment of a disability rating on an extraschedular basis based on the combined effects is not warranted.  From August 26, 2014, a schedular 100 percent rating precludes consideration of a combined effects extraschedular rating, as the maximum rating, 100 percent, has been assigned.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not alleged, nor does the record show, unemployability due to his erectile dysfunction.  Therefore, the issue of entitlement to a TDIU based on the Veteran's erectile dysfunction is not before the Board. 

In sum, the Board has found the criteria for an initial compensable rating for erectile dysfunction is not met; accordingly, the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


